DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on March 24, 2021, in which claims 1-30 are presented for further examination.
Claims 1-7 & 12-30 have amended.
Claims 1-30 are pending.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to claim 1, applicant appears to assert that the cited art of record does not teach “a summary graph that presents a graph that presents a graphical distribution over time”.  Examiner respectfully disagrees.  Fish illustrates [FIG. 4A] a graphical distribution over time wherein the graph illustrates several timeframes within the “Year” column of the graphical presentation.  Furthermore, the limitation “a graphical distribution over time” represents non-functional descriptive material, as such the limitation is not given patentable weight [MPEP 2111.05].
With respect to claim 1, applicant appears to assert that the cited art of record does not teach “detecting a click or a tap on one of the values presented in the summary report”.  Examiner respectfully disagrees.  Fish teaches [0082] clicking on a value to trigger production of 
With respect to claim 1, applicant appears to assert that the cited art does not teach “filtering in accordance with the value”.  Examiner respectfully disagrees.  Fish teaches [0082] filtering based upon selected parameters.  Therefore, Fish does in fact teach “filtering in accordance with the value”.
With respect to claim 1, applicant appears to assert that the cited art does not teach “causing the graphical distribution to correspond to the set of events”.  Fish illustrates [FIG. 4B] a graphical display corresponding to selected events, wherein these events may include bid, date/time, etc.  Therefore, Fish does in fact teach “causing the graphical distribution to correspond to the set of events”.
With respect to Claim 4, applicant appears to assert that the cited art does not teach “highlighting the value in the summary report”.  Examiner respectfully disagrees.  Fish teaches [0082] clicking on a value to trigger production of a summary report.  Therefore, Fish does in fact teach “highlighting the value in the summary report”. 
With respect to Claim 5, applicant appears to assert that the cited art does not teach “emphasizing the value”.  Examiner respectfully disagrees.  Fish teaches [0082] clicking on a value to trigger production of a summary report and as a result populating results directed towards the value which was clicked, wherein populating results is emphasizing the value.  Therefore, Fish does in fact teach “emphasizing the value”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-21, 23-28, & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fish (US Pub. No. 2007/0088723 A1).
In respect to Claim 1, Fish teaches:
a computer-implemented method, comprising: causing display of a data summary view of events that correspond to query results of a query, the displayed data summary view including a summary report having a summary graph that presents a graphical distribution over time of values of an event attribute associated with the events, the summary report further having summary entries that correspond to the values of the event attribute and are user selectable; (Fish illustrates [FIG. 4B] a data summary view of auction events which includes a summary report which includes thing such as email address and mileage.  Fish further illustrates [FIG. 4B] a summary view of other summary entries that correspond to the user selected values of the automobile.).
Fish illustrates [FIG. 4A] a graphical distribution over time wherein the graph illustrates several timeframes within the “Year” column of the graphical presentation.  Furthermore, the limitation “a graphical distribution over time” represents non-functional descriptive material, as such the limitation is not given patentable weight [MPEP 2111.05].
and in response to detecting a click or a tap on one of the values presented by one of the summary entries in the summary report: determining a set of the events that are filtered in accordance with the value; and causing the graphical distribution to correspond to the set of the events (Fish illustrates [FIG. 4B] filtered selections and a summary view.)
Fish teaches [0082] clicking on a value to trigger production of a summary report.
Fish teaches [0082] filtering based upon selected parameters.
Fish illustrates [FIG. 4B] a graphical display corresponding to selected events, wherein these events may include bid, date/time, etc.
As per Claim 2, Fish teaches:
wherein the displayed data summary view further includes an additional summary report having an additional summary graph that presents an additional graphical distribution over time of additional values of an additional event attribute associated with the events, wherein the click or the tap further causes the additional graphical distribution to correspond to the set of the events (Fish [FIG. 4C])
As per Claim 3, Fish teaches:
wherein events are filtered to result in the set of the events using a filter that is based on the value (Fish [FIG. 4C])
As per Claim 4, Fish teaches:
further comprising highlighting the value in the summary report in response to a pointer rolling over the value, wherein the click or the tap on the value in the summary report is while the highlighting is present (Fish [FIG. 4D])
Fish teaches [0082] clicking on a value to trigger production of a summary report.



further comprising, upon detecting the click or the tap on the value in the summary report, emphasizing the value in the summary report (Fish [FIG. 4B])
Fish teaches [0082] clicking on a value to trigger production of a summary report and as a result populating results directed towards the value which was clicked, wherein populating results is emphasizing the value.
As per Claim 7, Fish teaches:
wherein the graphical distribution is interactive to enable selection of a particular value of the values within the summary graph, and the computer-implemented method further comprises, in response to the selection of the particular value within the summary graph: causing the set of the events to be filtered in accordance with the selection of the particular value; and causing the graphical distribution to correspond to the filtered set of the events (Fish [FIG. 4B])
As per Claim 12, Fish teaches:
causing a filter that was used to generate the set of the events to be saved, and causing filtering of a different set of events using the filter (Fish [FIG. 4B])
As per Claim 13, Fish teaches:
causing a filter that was used to generate the set of the events to be saved as metadata associated with the query; and causing filtering of an updated set of events using the metadata (Fish [FIG. 4B])




in response to selection of at least one of the summary entries, one or more commands to be added to a command entry list, the command entry list defining the query (Fish [FIG. 4B])
As per Claim 15, Fish teaches:
wherein the causing of the display of the data summary view is in response to receiving a request to display the data summary view of the query results, the request being received while the query results are displayed in a table format within a user interface, the table format including: rows, each row representing one of the query results corresponding to one of the events; and columns forming cells with the rows, each column representing a respective event attribute associated with the events and including data items of the respective event attribute populating ones of the cells (Fish [FIG. 4B])
As per Claim 16, Fish teaches:
in response to detecting the click or the tap on the value presented by the summary entry: causing display of selectable filter options, the selectable filter options based on a respective data type of the summary entry, wherein the set of the events are filtered in accordance with a selected one of the selectable filter options (Fish [FIG. 4B])

Claims 17-21 & 23 are the media claims corresponding to method claims 1-5 & 7 respectively, therefore are rejected for the same reasons above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-11, 22, & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of TSUCHIDA et al. (US Pub. No. 2016/0004736 A1).
As per Claim 6, Fish does not explicitly disclose:
wherein the graphical distribution represents statistically derived values that are statistically derived from the values of the event attribute, and the statistically derived values include one or more of maximum values, minimum values, standard deviation values, and average values 
However, TSUCH teaches:
wherein the graphical distribution represents statistically derived values that are statistically derived from the values of the event attribute, and the statistically derived values include one or more of maximum values, minimum values, standard deviation values, and average values (TSUCH teaches [FIG. 3 0068, 0071-0072] maximum and minimum values associated with the search.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date to incorporate the teachings of TSUCH into the system of Fish.  One of ordinary skill in 
As per Claim 8, Fish does not explicitly disclose:
wherein the summary entries identify one or more of the values that occur above an upper occurrence threshold
However, TSUCH teaches:
wherein the summary entries identify one or more of the values that occur above an upper occurrence threshold (TSUCH teaches [0013, 0017, 0022] establishment of threshold parameters.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date to incorporate the teachings of TSUCH into the system of Fish.  One of ordinary skill in the art would be motivated to provide a data search device, a similar data search method to suppress lowering the retrieval effectiveness caused by an increased number of searches in a targeted search data.
As per Claim 9, Fish does not explicitly disclose:
wherein the summary entries identify one or more of the values that occur below a lower occurrence threshold
However, TSUCH teaches:
wherein the summary entries identify one or more of the values that occur below a lower occurrence threshold 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to incorporate the teachings of TSUCH into the system of Fish.  One of ordinary skill in the art would be motivated to provide a data search device, a similar data search method to suppress lowering the retrieval effectiveness caused by an increased number of searches in a targeted search data.
As per Claim 10, Fish does not explicitly disclose:
wherein the summary entries identify one or more of the values that are beyond a threshold of similarity from others of the values
However, TSUCH teaches:
wherein the summary entries identify one or more of the values that are beyond a threshold of similarity from others of the values (TSUCH teaches [0013, 0017, 0022] establishment of threshold parameters.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date to incorporate the teachings of TSUCH into the system of Fish.  One of ordinary skill in the art would be motivated to provide a data search device, a similar data search method to suppress lowering the retrieval effectiveness caused by an increased number of searches in a targeted search data.
As per Claim 11, Fish does not explicitly disclose:
wherein the summary entries include summary statistics based on a data type of the summary entries, and wherein the summary statistics for a numeric data type include one or more of: a maximum value, a minimum value, a mean value, a median value, a mode value, and a standard deviation


wherein the summary entries include summary statistics based on a data type of the summary entries, and wherein the summary statistics for a numeric data type include one or more of: a maximum value, a minimum value, a mean value, a median value, a mode value, and a standard deviation (TSUCH teaches [FIG. 3 0068, 0071-0072] maximum and minimum values associated with the search.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date to incorporate the teachings of TSUCH into the system of Fish.  One of ordinary skill in the art would be motivated to provide a data search device, a similar data search method to suppress lowering the retrieval effectiveness caused by an increased number of searches in a targeted search data.

Claim 22 is the media claim corresponding to method claim 6, therefore is rejected for the same reason noted previously.

Claim 29 is the system claim corresponding to method claim 6, therefore is rejected for the same reason noted previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        July 9, 2021